Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Kim on 3/26/2021.

The application has been amended as follows: 
In the claims

1. (Currently Amended)  A catalytic composite, comprising:
 	a catalytic layered assembly comprising: 
a porous catalytic fluoropolymer film having an upstream side and a downstream side,
wherein the porous catalytic fluoropolymer film includes a material comprising pores; and one or more felt batts comprising a first felt batt positioned adjacent the upstream side of the porous catalytic fluoropolymer film; 
wherein the porous catalytic fluoropolymer film comprises a plurality of perforations,
wherein each of the plurality of perforations is a straight passageway from an entrance surface at the upstream side of the porous catalytic fluoropolymer film to an exit surface at the downstream side of the porous catalytic fluoropolymer film,
i)	wherein the straight passageway is configured to enhance flow therethrough as compared to flow via the pores of the material, and
ii)	 wherein the straight passageway has a diameter of 0.1 mm to 3 mm; 
wherein a percent open area of the porous catalytic fluoropolymer film is from 0.14% to 50%.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774